DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (WO 2018/042171, hereafter “Kumar”, see attached document).
Regarding claim 1, Kumar discloses a method comprising: applying a wire continuously to an oil and gas tubular (e.g. drill string- pg. 1, lines 6-7, 24-30; pg. 12) using low heat input welding (cold metal transfer welding- CMT- pg. 11, lines 10-15) to create hard-banding of multiple bands (bands deposited around the drill string- pg. 3, lines 14-20; pg. 12, lines 20-31).  
As to claim 6, Kumar discloses cold metal transfer welding (pg. 11) at ambient temperature (typically 65-70 °F) and accordingly, a surface of the oil and gas tubular is at a temperature of much less than 100°F during the application of the wire.  
As to claims 7-8, Kumar disclosed that the wire is a hardbanding as well as a buildup material for the tubular workpiece. It is also noted that since the claims are not limited by specific wire composition or buildup area/size, any wire composition and any extent of buildup meets the claims.
As to claims 17-22, Kumar discloses cold metal transfer welding (pg. 11) at ambient conditions (typically 65-70 °F), wherein a surface of the oil and gas tubular is at a temperature of much less than 100°F, and ambient cooling temperature is between 32°F and 100°F.  
Regarding claim 23, Kumar discloses an oil and gas tubular (e.g. drill string- pg. 1, lines 6-7, 24-30; pg. 12) constructed by a process comprising the steps of: applying a wire continuously to an oil and gas tubular using low heat input welding(cold metal transfer- CMT- pg. 11, lines 10-15)  to create hard-banding of multiple bands (bands deposited around the drill string- pg. 3, lines 14-20; pg. 12, lines 20-31). Examiner notes this is a product-by-process claim. Although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of prior art, the claim is unpatentable even though prior product was made by a different process. In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). The claim is not limited to the specific manipulations of the recited steps, but only the structure and thus, only structure implied by the process steps would be considered when assessing the patentability (see MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claim 1 above and in view of Grigorenko (US 2017/0368629).
As to claim 2, Kumar does not mention cooling the oil and gas tubular in ambient air after welding. However, such technique is known in the art. Analogous to Kumar, Grigorenko (also directed to hardfacing method) discloses low heat input cold metal transfer (CMT) hardfacing [0022-0024], and teaches that after completion of the hardfacing of tubular component 20 (figs. 1-2), the component is cooled off and final machined [0037]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to cool the oil and gas tubular in ambient air after welding in the method of Kumar since such post-welding step is conventional and would solidify the deposited weld material.
As to claim 10, Kumar does not mention the hardness within a heat affected zone of the oil and gas tubular. However, Grigorenko teaches that CMT hardfacing process using consumable, wire electrode results in hardness levels ranging from 35 HRC to 67 HRC [0026], which overlaps with the claimed range of greater than 20 HRC and less than 45 HRC. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform the CMT welding in the method of Kumar so as to obtain the recited hardness level within a heat affected zone in order to meet desired properties of the oil and gas tubular product.
As to claim 16, Kumar is silent as to heating an outer surface of the tubular prior to applying the wire. However, Grigorenko teaches that in some implementations, pre-heating of outer surface of the tubular component helps to slow down the cooling rate of HAZ after welding, thereby preventing the formation of cracks in the hardfaced component [0037]. Typically, pre-heating of to a temperature of around 100°F would be sufficient to effect cooling rate of the HAZ. Therefore, it would have been obvious to a person of ordinary skill in the art to pre-heat the outer surface of the tubular prior to welding the wire in the method of Kumar because doing so would slow down the cooling rate of HAZ after welding, thereby preventing the formation of cracks in the hardfaced component, as suggested by Grigorenko.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claim 1 above and in view of Hulsizer (US 6013890).
As to claims 3-5, Kumar is silent as to the voltage and current values during the welding. However, Hulsizer (also drawn to welding overlay method for tubular workpieces- abstract) teaches that determining the amount of heat to be applies is straightforward matter of heat transfer, easily within the level of ordinary skill in the art; the voltage and the current are two main variables to be controlled to deliver the desired amount of heat to the exterior surface of the pipe (col. 7, line 52 thru col. 8, line 2). In this manner, voltage and current are art-recognized variables for achieving desired amount of heat transfer and are thus result-effective variables. As exemplary values, Hulsizer discloses weld torch operating at a current of 170-220 amps and a voltage of 19-27 volts (col. 8- example- lines 15-20), which falls within the respective claimed range voltage of between 12 and 24 volts and an electric current of between 150 and 300 amperes.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In light of Hulsizer, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed voltage and current values through process optimization in Kumar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claim 1 above and in view of Applicant admitted prior art (referring as “AAPA”, see PG-Pub of present application) & Cullum (US 4194031).
As to claim 9, Kumar fails to disclose an internal plastic coating. However, AAPA teaches that oil and gas tubular such as drill pipe and tubing often feature internal plastic coating adhered to the inner surface of the tube body to prevent corrosion and erosion to the inner diameter of the tube (Under Related Art- [0010]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide an internal plastic coating to the tubular component in Kumar because doing so would prevent corrosion and erosion to the inner diameter of the tubular. 
As to claim 11, Kumar is silent as to tubular upset connection and grinding excess material from the applied weld material. However, AAPA teaches that connections for workstring tubing and drill pipe are typically externally upset, wherein the outer diameters of the connection are greater than the outer diameter of the tubes (Related Art- [0001-0002]). Accordingly, one skilled in the art would have found it obvious that the drill string component in Kumar would encompass at least one upset connection, which is typically known for drilling applications. Cullum (directed to method of hardfacing drill pipe joint) discloses deposited hardfacing metal for prolonging the life the tool and then grinding the deposited metal to provide a smooth external surface, which reduces the rate of erosion of the tool joint (figs. 6-7; col. 2, lines 30-33, 40-42; col. 5, lines 41-44). Such grinding includes recutting at least a portion of the connection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to grind any excess material from the applied weld material and recut the upset connection in the method of Kumar so as to conform the upset connection to a desired outer diameter and provide a smooth external surface, which would reduce the rate of erosion of the drill string tool. Thus, the method of Kumar as modified by AAPA & Cullum discloses that the oil and gas tubular is an upset connection, and further comprising: grinding excess material from the applied weld material and recutting the upset connection until the outer diameter of the upset connection conforms to a target outer diameter.
As to claim 12, rejection of claim 11 above is incorporated herein. This claim merely differs from claim 11 in having an initial external taper in the tubular connection. This feature is taught by Cullum- the drill tool joint 10 or 20 includes an initial external taper surface 17 or 21 (figs. 1-2), wherein hardfacing bands 31 are deposited on the tapered surface (fig. 3). Consequently, after welding, Cullum also discloses forming a new, smooth external taper parallel to the initial external taper by grinding (figs. 6-7). It would have been obvious to a person of ordinary skill in the art to grind any excess material from the applied weld material and form a new external taper in the method of Kumar so as to conform the upset connection to a desired outer diameter and provide a smooth external surface, which would reduce the rate of erosion of the drill string tool. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claim 1 above and in view of Cullum (US 4194031).
As to claims 13-15, Kumar does not specifically disclose preparing an outer surface of the oil and gas tubular by buffing or forming a recess in the outer surface. However, such technique is known in the art. Cullum (directed to method of hardfacing drill pipe joint) discloses preparing an outer surface of a tool joint tubular 40 by buffing the tapered surface 43 to remove loose particles, dirt, and dust; removal of metal flake and large irregularities in the surface would interfere with proper deposit of weld material 47 (fig. 4); and so removal of material in the cylindrical surface provides a small recess 46 for the reception of hardened material (col. 4, lines 15-30). The recess may be made by suitable means such as applying a grinding wheel while rotating the tool joint an drill pipe (col. 4, lines 25-30), which meets forming a recess by grinding. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to prepare the drill string tubular outer surface in Kumar by buffing and forming a small recess by grinding for the reception of weld material as suggested by Cullum because doing so would remove loose particles, dirt, and dust, which would interfere with proper deposit of hardbanding weld material; and thereby such preparation would considerably improve quality of the welding. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735